By the Court.
The defendant received the property under a conditional sale, by the terms of which the title was to vest in him on payment of the price. Although the original contract was in writing, the manner of payment might be modified by subsequent agreement. The questions at the trial appear to have been, 1st, whether the plaintiff’s agent had authority to modify the manner of payment; and, 2d, whether he did agree to such modification after the execution of the original contract. The earlier par.':; of the evidence objected to was competent upon *297the first question, and the latter part upon the second question. There was no error in the refusal to give the instructions t&quested, or in the instructions given. Exceptions overruled.